UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6546


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHAVIUS MARQUETTE   BARBER,   a/k/a The     Rock,   a/k/a   Cha-Roc,
a/k/a KD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:07-cr-00061-FDW-4; 3:11-cv-00243-FDW)


Submitted:   June 20, 2013                    Decided:      June 26, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chavius Marquette Barber, Appellant      Pro Se.   Amy Elizabeth Ray
Assistant United States Attorney,        Asheville, North Carolina;
Dana Owen Washington, Kevin Zolot,      OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina,    for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Chavius Marquette Barber appeals the district court’s

order construing         his    motion      to    amend    his     28   U.S.C.A.     § 2255

(West    Supp.   2012)       motion    as    a    successive       § 2255     motion,    and

dismissing it on that basis.                The order is not appealable unless

a   circuit       justice       or      judge       issues        a     certificate      of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2006).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies         this      standard          by     demonstrating         that

reasonable       jurists       would     find      that     the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural         grounds,        the    prisoner       must

demonstrate      both    that     the       dispositive         procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Barber has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense     with    oral       argument         because    the       facts    and    legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3